DETAILED ACTION

This Final Office Action is in response to Applicant's amendments arguments filed March 1, 2021.  Applicant has amended claims 8-12.  Currently, claims 8-12 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments

The 35 U.S.C. 101 of claims 8-12 are maintained in light of applicant’s amendments to claims 8-12.
The 35 U.S.C. 103 of claims 8-12 are maintained in light of applicant’s amendments to claims 8-12.  

Response to Arguments

Applicant’s arguments submitted on 3/1/21 have been considered but are not persuasive.  Applicant argues on p. 6 of the remarks that the 101 rejection is improper.  Examiner disagrees.  Applicant argues on p. 8 of the remarks that the claims do not recite an abstract idea.  Applicant argues that the claims show electronic analysis of data input to determine partial fueling events and outputting a task to decrease the listed fuel price.  Examiner disagrees and notes that the claims show receiving data associated with fueling, analyzing the data, and decreasing the price 
Applicant argues on p. 10 of the remarks that the 103 rejections are improper.  Examiner disagrees.  Applicant argues that the cited art does not teach “(1) automatically receiving data associated with refueling events from a plurality of vehicles at the fueling station through fuel level measurements on the plurality of vehicles; (2) using the automatically received data, determining whether the refueling events represented a full refueling event or partial refueling event; and (3) automatically decreasing the listed fuel price for the fueling station when a pattern of partial refueling events is identified indicating that the listed fuel price for the fueling station at a time of the refueling events is set above an acceptable purchase price.”  Examiner notes that 

Claim Rejections - 35 USC § 112

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 8 has amended language that is not supported in the specification.  Specifically, “automatically decreasing the listed fuel price for the fueling station when a pattern of partial refueling is identified indicated that the listed fuel price for the fueling station at a time of the refueling event is set above an acceptable purchase price.”   At best, para [0002] of applicant’s specification shows an indication that the price is too high by showing a pattern of refueling.  However, there is nothing explicitly showing automating decreasing the price in response to this indication.  Para [0040]-[0041] shows some analysis of lower prices but not automatically decreasing in response to identification of this pattern.  Therefore, the claims are rejected under 35 U.S.C. 112, first paragraph.  The claims are being interpreted as adjusting the price for purposes 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-12 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (a method).  Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 8 recites receiving data associated with refueling events from a plurality of vehicles at the fueling station through fuel level measurements on the plurality of vehicles and determining, based on the received data associated with the refueling events for the plurality of vehicles at the fueling stations, whether the refueling event represented a full refueling event or partial refueling event and retrieving a listed fuel price associated with the refueling events at the fueling station and decreasing the listed fuel price for the fueling station when a pattern of partial refueling events is identified indicating that the listed fuel price for the fueling station at a time of the refueling events is set above an acceptable purchase price.  The claims are abstract because the claims are certain method of organizing human activity including commercial interactions (including sales activities).  Applicant’s claims show receiving data related to human commercial transaction of refueling and decreasing the price for the fuel where such a decreasing of price can be considered a sales activity based on a commercial claims 9-12 also not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing determinations related to the fuel transaction such as time, location, volume, revenue and matching transactions.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pancheri (US 2019/0050918 A1)  in view of Fox et al. (US 2015/0081392 A1) (hereinafter Fox).

Claim 8:
Pancheri, as shown, discloses the following limitations of claim 8:
A computer-implemented method, comprising: automatically receiving data associated with refueling events from a plurality of vehicles at the fueling station through fuel level measurements on the plurality of vehicle (see para [0093], "the user can be presented a screen of selectable icons and inputs to provide information regarding the amount of fuel received. Example selectable icons can include a full fill, a partial fill, an unable to fill indication and/or an other indication. The user can select one of the indications based on the amount of fuel received." and see Fig. 1, showing a plurality of user devices which is being mapped o the plurality of vehicles and see para [0089], showing "The user can input, or provide, the cost of 
determining, based on the received data associated with the refueling events for the plurality of vehicles at the fueling station, whether the refueling event represented a full refueling event or partial refueling event (see para [0093], "the user can be presented a screen of selectable icons and inputs to provide information regarding the amount of fuel received. Example selectable icons can include a full fill, a partial fill, an unable to fill indication and/or an other indication. The user can select one of the indications based on the amount of fuel received.");
retrieving a listed fuel price associated with the refueling event at the fueling station (see para [0093], "The user can also be presented inputs through which the user can indicate the amount of fuel they received and the price of the fuel.")
Pancheri, however, does not specifically disclose based at least in part on the received data, adjusting a fueling station’s listed fuel price.  In analogous art, Fox discloses the following limitations:
a method for optimizing fueling prices for a fueling station (see para [0005], "optimising fuel prices at the retail site") comprising:
automatically decreasing the listed fuel price for the fueling station when a pattern of partial refueling events is identified indicating that the listed fuel price for the fueling station at a time of the refueling events is above an acceptable purchase price (see para [0052], “uses an optimisation engine 11. The demand model 9 forecasts sales volume for each product by site and time period. The demand model 9 uses past sales history at each site together with site prices and competitor site prices as well as elasticity values indicating sensitivity of customers to price changes for each product at each associated retail site 1, 2 and time period possibly together with other factors such as factors associated with the day of the week. The elasticity values provide an estimate of how demand for a particular product is likely to vary in response to price changes, either by an associated retail site 1, 2 or a competitor site 3, 4, 5, 6, and may be determined in an offline process for example using linear or non-linear regression modelling techniques based upon 
It would have been obvious to one or ordinary skill in the art at the time of the invention to include the teachings of Fox with Pancheri because having adjusted prices enables a retailer to be more effective at optimizing profits by using desired pricing strategies (see Fox, para [0003]-[0005]).           
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for generating fuel price data for a retail fuel site as taught by Fox in the fueling station network management system of Pancheri, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 9-10:
	Further, Pancheri discloses the following limitations:
wherein the received data indicates a time and a location of the refueling event (see para [0030]-[0031], "wherein the received data indicates a time and a location of 
wherein determining a listed fuel price associated with the refueling event comprises referencing a record of fuel price listings to identify the fuel price associated with the indicated time and location (see para [0045], "The fueling station 313 at which the fueling event occurred can be inputted by the user by selecting the fueling station 313 from a pre-populated list of fueling stations, manually entering the fueling station, by searching a database of fueling stations and selecting the fueling station 313 and/or other methods or systems of inputting the fueling station 313. If the user inputted fueling station 313 is not known to the user app and/or the fueling station network management system, one or both of the user app and the fueling station network management system can add the user inputted fueling station as a new fueling station and begin to log fueling events occurring there. The added fueling station can require approval, such as by a user app administrator or the fueling station network management administrator, before the new fueling station is added to the user app and available to other users." and see para [0059], "The data server 400 can communicate with the user app on a user device to collect information regarding a user's fueling experience and can perform analysis and/or evaluation of the collected data. The data server 400 can include various databases and/or modules for use in storing, receiving and/or processing 
wherein determining the listed fuel price further includes identifying a particular transaction from a record of a plurality of transactions based on matching the received data with the particular transaction (see para [0061]-[0066], showing the logged fueling event can be identified and analyzed)

Claims 11-12:
Further, Pancheri discloses the following limitations:
determining a volume of fuel under-fill associated with the refueling event (see para [0093], showing user can indicate a partial fill and the amount of fuel received, where the amount can be considered equivalent to volume); and 
Pancheri does not specifically disclose determining, based on the refueling event listed fuel price and the volume of fuel underfill, a lost revenue amount associated with the refueling event.  In analogous art, Fox discloses the following limitations:
determining, based on the refueling event listed fuel price and the volume of fuel underfill, a lost revenue amount associated with the refueling event (see para 
determining a hypothetical revenue amount based applying the adjusted fuel price to a refueling event in which the vehicle is refueled to capacity (see para [0060], showing sales prediction based on different inputs such as volume constraint which can be considered analogous to hypothetical revenue based on capacity);
wherein adjusting the fuel station’s list price is based on analyzing at least one of the lost revenue amount and the hypothetical revenue amount (see para [0060], showing optimal price based on sales prediction based on input such as volume constraint).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for generating fuel price data for a retail fuel site as taught by Fox in the fueling station network management system of Pancheri, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 3624